Citation Nr: 0308719	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  


Procedural history

The veteran served on active duty from May 1952 to November 
1956. 

In May 2000, the RO received the veteran's claim for service 
connection for a low back disorder (claimed as "back injury 
1953").  In a May 2001 rating decision, the RO denied the 
claim.  The veteran disagreed with the May 2001 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of a VA Form 21-4138 in January 
2002, accepted by the RO as the veteran's substantive appeal, 
in lieu of a VA Form 9.  

Other issues

The Board observes that in a March 2002 submission, the 
veteran stated that he had no further evidence with respect 
to his claim for tinnitus.  There is no indication that he 
had previously filed a claim of entitlement to service 
connection for tinnitus.  The RO inferred a claim of 
entitlement to service connection from the veteran's March 
2002 communication, and in a July 2002 rating decision, it 
denied the claim.  Subsequently, the RO contacted the veteran 
and determined that his March 2002 submission was in error, 
and in fact referred to his claim for service connection for 
a low back disorder.  It thus appears that the veteran never 
intended to file a claim for tinnitus.  In any event, the 
July 2002 rating decision denying service connection for 
tinnitus was not appealed by the veteran, and the matter will 
not be discussed further.  


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
claimed low back disorder is causally related to an incident 
of his military service.



CONCLUSION OF LAW

A low back disorder was not incurred in active military 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disorder.   In essence, he contends that he 
injured his back during service and that service connection 
should be granted for his current low back disability on that 
basis.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)]. 
 
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the May 
2001 rating decision, by the December 2001 Statement of the 
Case (SOC), and by the August 2002 Supplemental Statement of 
the Case (SSOC) of the pertinent law and regulations and the 
need to submit additional evidence on his claim.  

In addition, the RO sent the veteran a letter in July 2000, 
shortly after receipt of the veteran's claim.  The letter 
referred to the evidence necessary for a well grounded claim, 
a concept since eliminated by the VCAA; however, the letter 
also enclosed VA release forms for the veteran to complete, 
to enable the RO to assist him in obtaining private medical 
records.  

Subsequently, in February 2001, the RO sent the veteran a 
letter that discussed in more detail the RO's duty to assist 
the veteran, and informed him of the specific evidence 
already of record.  That letter also enclosed release forms 
for the veteran to complete.  The RO sent the veteran a 
letter in May 2001, which listed specific evidence then of 
record and informed him that a decision on his claim was 
pending. 

A May 2001 letter from the RO referenced the VCAA and offered 
the RO's assistance in obtaining additional evidence.  An 
attachment to the August 2002 SSOC provided the specific 
pertinent text of the VCAA.  And in October 2001, the RO sent 
the veteran a letter requesting specific information about 
his back injury, including the names and addresses of health 
care providers who had treated him after service.  This 
information was requested so that the RO could assist the 
veteran in obtaining additional evidence. 

Moreover, a letter was sent to the veteran in April 2002, 
with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of the April 2002 letter as to what evidence 
he was required to provide and what evidence VA would attempt 
to obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in his original claim, the veteran identified 
records from Bergan Mercy Hospital.  The RO requested and 
obtained these records.  The RO obtained the veteran's VA 
outpatient treatment records and his service medical records.  
The veteran was afforded a VA examination in January 2001.  

In February 2001, the veteran stated that he had no further 
evidence to submit.  In response to the RO's October 2001 
request for additional evidence, the veteran sent a letter in 
January 2002, stating that the chiropractors who had treated 
him after service were now all dead or their records had been 
burned.  He stated that Dr. D. in Plattsmouth, Nebraska had 
treated him by giving him cortisone injections, but that he 
was now dead as well.  

The veteran stated that his service records should show that 
he hurt his back on work detail at the Navy brig in San 
Francisco.  The RO made an attempt to locate records through 
the National Personnel Records Center (NPRC) from the Navy 
brig in San Francisco and from Treasure Island Naval Station 
(identified by the veteran on his June 2001 notice of 
disagreement), but they responded that no records were found 
for the veteran.  There is no indication that there exists 
any evidence which has a bearing on this case which has not 
been obtained.

In the October 2002 Form 646, the veteran's representative 
asked that VA attempt to "reconstruct" the veteran's 
service medical records.  However, the Board notes that the 
veteran's complete service medical records were obtained by 
the RO.  There was no indication from the NPRC that any 
records were missing or destroyed.  The RO again tried to 
track down records from the specific in-service treatment 
providers specified by the veteran, but was informed that 
they held no records for the veteran.  The representative has 
not specified what records it wants to be reconstructed or 
from what source, and there is nothing to indicate that there 
exist any service records pertinent to this case that have 
not already been obtained.  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he has not requested a BVA hearing, nor 
has he requested a hearing before the RO.  The veteran's 
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 U.S.C.A. § 1113 (West 2002); 38 
C.F.R. 
§ 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chronicity and continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2002); Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that in Savage the Court had clearly held that 38 
C.F.R. § 3.303 does not relieve the appellant of his burden 
of providing a medical nexus.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
1 Vet. App. at 54.

Factual background

The veteran's service medical records are negative with 
respect to any back disease or injury.  Post-service medical 
records are similarly negative for a least a decade after 
service.    

The earliest evidence of a back injury comes from an October 
1967 hospital treatment report, which shows that the veteran 
injured his back in September 1967 while attempting to left a 
heavy object.  In a November 1978 hospital report, the 
veteran was shown to have been admitted with a long history 
of persistent, severe low back pain.  A myelogram showed a 
defect at L4-5.  A lumbar laminectomy was performed with disc 
removal and fusion at L4-5-S1.  In a November 1983 hospital 
report, the veteran was shown to have undergone a disc 
exploration and removal and fusion, extending his prior 
fusion up two more levels.  None of these reports contain any 
reference to any back injury or disease during the veteran's 
service in the 1950s.

The veteran first filed for service connection for a back 
disability in May 2000, 44 years after separation from 
service.  The veteran initially referred to an in-service 
back injury in his May 2000 application for VA benefits.  He 
reported to a VA physician in January 2001 that he injured 
his back while lifting crated on a work detail in 1953-4.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a low back disorder was not incurred in 
service.

Initially, the Board finds that the first Hickson element is 
not at issue.  The veteran has a diagnosis of a current low 
back disorder.  The January 2001 VA examination report and 
recent outpatient treatment reports show extensive and severe 
degenerative disc and facet disease in the lower back, as 
well as spinal stenosis.  The veteran is status post fusion 
of the lower back.  

With respect to the second Hickson element, in-service 
disease or injury, during the January 2001 VA examination, 
the veteran stated that he first injured his back while 
lifting some heavy crates while stationed in California 
between 1953 and 1954.  He stated that he was seen during 
sick call and had some x-rays and was told he had a pulled 
muscle.  

However, the Board has reviewed the veteran's service medical 
records and can find no support for his contention that he 
suffered a back injury during service.  Examinations 
performed in September 1956 and November 1956 show normal 
spine findings and no notation of a back injury.  The service 
medical records are otherwise silent as to back complaints or 
findings. 

Post-service medical records indicate that the veteran 
injured his back in September 1967 while attempting to left a 
heavy object.  Additionally, the Board notes that the veteran 
filed a workmen's compensation claim in 1980 against his 
former employer, contending that his back was injured on the 
job in November 1977.  In none of these documents does the 
veteran contend that his back injury started in service.  An 
account of the purported in-service onset of the veteran's 
low back disorder does not appear in the record until his 
claim for VA monetary benefits was filed in May 2000.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  

With respect to the matter of the veteran's alleged in-
service back injury, the Board places greater weight of 
probative value on contemporaneous medical records, made in 
service and at the time of his post-service injuries, than it 
does on the veteran's current recollections, made over 40 
years after separation.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  Not only may 
the veteran's memory be dimmed with time, but self interest 
may play a role in his more recent statements. See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony].  

In short, the weight of the credible and probative evidence 
does not provide support for the veteran's contention that he 
suffered a back injury in service, or that a back disability 
initially manifested itself to a compensable degree within 
one year after the veteran left military service in 1956.  
Rather, the evidence shows that the veteran was first injured 
in 1967, many years after his separation from service.  The 
Board accordingly finds that the second Hickson element is 
not established.  The veteran's claim fails on that basis 
alone.

With respect to the third Hickson element, the Board can 
identify no medical evidence which relates the veteran's 
current low back disorder to any incident of service.  The 
primary evidence in support of the veteran's claim comes from 
his own contentions.  However, it is now well established 
that although he is competent to report on his symptoms, as a 
lay person without medical training the veteran is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

The veteran has contended, in essence, that his back disorder 
began during service and became gradually worse over the 
years.  The Board has given consideration to the provisions 
of 38 C.F.R. § 3.303(b) concerning continuity of 
symptomatology, discussed above.  However, the Board finds 
the veteran's recent statements to the effect that his back 
disability began in 1953-4 during service and slowly became 
worse over the years to be lacking in credibility.  The Board 
again notes that the objective, contemporaneous evidence of 
record clearly indicates that the veteran's back disorder 
began years after service and that civilian industrial 
accidents were involved, leading to his worker's compensation 
claim.  Moreover, as discussed above, a medical nexus is 
still required in a case involving alleged continuity of 
symptomatology.  See Voerth, supra.  No such medical nexus 
evidence exists in this case.  The third Hickson element has 
also not been met. 

In conclusion, the Board finds that a preponderance of the 
evidence is against a showing that the veteran's current low 
back disorder resulted from a disease or injury incurred in 
active service.  The evidence similarly is against service 
connection of a presumptive basis.  The veteran's claim of 
entitlement to service connection for a low back disorder is 
accordingly denied.


ORDER

The claim for service connection for a low back disorder is 
denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

